Citation Nr: 0925943	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bladder cancer and 
prostate cancer, claimed as secondary to exposure to asbestos 
and lead based paint.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1955 to June 1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to service connection 
for bladder cancer and prostate cancer, both claimed as 
secondary to exposure to asbestos and/or lead based paint.  

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in August 2006.  A transcript 
of his testimony is associated with the claims file.  

The case was initially before the Board in June 2008, but it 
was remanded back to the RO to schedule the Veteran for a 
travel Board hearing per his request.  The Veteran testified 
at the personal hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO in March 2009.  A 
transcript of his testimony is associated with the claims 
file.


FINDING OF FACT

Bladder cancer and prostate cancer were first shown many 
years after discharge from service, and, the competent 
medical and lay evidence of record indicates that the 
Veteran's prostate cancer and bladder cancer are less likely 
than not related to the Veteran's service, including his 
exposure to asbestos and lead based paint.  





CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bladder cancer and/or prostate cancer have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the RO cured the defect by 
sending a subsequent letter to the Veteran in June 2007 that 
specifically notified the Veteran regarding the assignment of 
disability ratings and effective dates for any grant of 
service connection.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  Notably, the 
Veteran testified at his personal hearing before the 
undersigned in March 2009 that he was unable to locate 
records from Dr. Helmbrecht, a private doctor associated with 
Pomona Valley Hospital Medical Center, who treated his 
bladder cancer in 1992.  According to the Veteran's 
testimony, Dr. Helmbrecht retired and the Veteran never 
received any records from him.  It appears, however, that 
even if these records were ultimately located, they would 
serve no useful purpose.  The Veteran's bladder cancer in 
1992 is already well-documented in the claims file based on 
other private records and there is no reason to doubt the 
credibility of the Veteran with regard to whether the bladder 
cancer actually existed in 1992.  Moreover, the claims file 
contains an authorization from the Veteran to obtain records 
from the Pomona facility, but the Pomona Valley Hospital 
Medical Center's custodian of records responded in April 2005 
that no such records could be located at that facility.  
Additionally there is no indication that any such records 
would provide a nexus opinion necessary to grant this claim, 
particularly because the Veteran also testified that the only 
opinion regarding a link between cancer and asbestos and/or 
lead based paint exposure came from the research he obtained 
from the Internet, and all of those research materials have 
been associated with the claims file.  Thus, there is no 
indication that the records from Dr. Helmbrecht would add any 
pertinent evidence to substantiate the Veteran's claim 
regarding the Veteran's bladder cancer.  In light of the 
foregoing, a remand to try to obtain these records from Dr. 
Helmbrecht, which apparently the RO and the Veteran have 
already tried to obtain from the Pomona facility, would serve 
no useful purpose.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on the issue of service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999) ); see also 
Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009), Jandreau 
v. Nicholson, 492 F.3rd 1372 (Fed. Cir. 2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as a 
malignant tumor, for example, to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

Applicable law also provides that a Veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Regulations 
further provide, in pertinent part, that if a Veteran was 
exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, certain diseases, 
including prostate cancer, for example, shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.

In addition, applicable law also provides that if bladder 
cancer, for example, becomes manifest in a radiation-exposed 
Veteran, the cancer shall be considered to have been incurred 
during service, even if there is no record of such disease in 
service.  38 U.S.C.A. § 1112(c)(2), 38 C.F.R. 
§ 3.309(d)(1)&(2).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran seeks service connection for prostate cancer and 
bladder cancer.  He asserts that these conditions are the 
result of his in-service exposure to asbestos and lead-based 
paint during his naval career working as a Boatswain's Mate.  
The Veteran further maintains that he spent an extensive part 
of his everyday duties scraping and painting with lead based 
paint (LBP) and slept on the top bunk in his quarters such 
that his face was only 30 inches from the asbestos.  

In support of his claim, the Veteran submitted extensive 
research papers that detailed the consequences of exposure to 
high levels of lead based paint and a National Institutes of 
Health article/booklet regarding cancer and environment.  

The Veteran submitted a memorandum dated February 2005 in 
which he indicated that his duties aboard the USS Uvalde AKA-
88 as a Seaman Boatswains Mate required him to scrape, wire 
brush, and paint with LBP.  He asserted that "read lead" 
was used in all cases as a prime coat, with finish coating of 
"Haze or Battleship Grays."  He also used spray paints.  No 
gloves, respirators or masks were provided, and they were 
expected to clean their brushes in turpentine without gloves.  

In addition, the Veteran reiterated his earlier allegation 
regarding his asbestos exposure in his sleeping quarters.  
Specifically, the Veteran maintained that his bunk was on the 
top, or fourth, tier which was within 30 inches of 8 
asbestos-covered steam pipes.  The Veteran also maintains 
that he participated in removal of asbestos coverings on 
steam pipes, without respirators or masks for protection.  

Along with various research articles, the Veteran maintains 
that he submitted an email from a private doctor, Dr. Molina 
which provides a link between cancer and asbestos; however, 
the document submitted does not appear to be an email to the 
Veteran and it does not seem to specifically refer to the 
Veteran or his specific history of bladder cancer and 
prostate cancer.  

In another statement submitted to the RO in April 2005, the 
Veteran indicated that he was also exposed to asbestos when 
his ship was decommissioned, at which time, the asbestos was 
removed and replaced.  In this statement, the Veteran also 
reported that he smoked from 1961 to 1979 and worked in 
quality assurance after service, and since 1959, primarily 
behind a desk.  

Other medical evidence in the claims file shows that the 
Veteran underwent transurethral resection of a bladder tumor 
in 1992 and follow-up yearly cystoscopies have shown no 
recurrence.  At the Veteran's personal hearing before the 
undersigned in March 2009, the Veteran indicated that he 
continued to receive annual cystoscopies as a precautionary 
measure, each December, even though his bladder cancer has 
been in remission since 1992.  Records obtained and submitted 
with a waiver of regional office review subsequent to the 
March 2009 personal hearing indeed confirm that the Veteran's 
most recent annual cystoscopy was in December 2008.

Regarding the prostate cancer, the records reflect that the 
Veteran underwent a radical retropubic prostatectomy for 
adenocarcinoma of the prostate in December 2000.  According 
to private medical records from January 2001, the Veteran's 
private doctor, Dr. Wood, indicated that the Veteran's 
margins were clear, lymph nodes and seminal vesicles were 
negative, and he was doing well post radical prostatectomy.  
One year after the surgery, there was no evidence of disease.

Included in the medical records provided by Dr. Wood, is a 
copy of a March 2005 letter written from him to the Veteran 
that states the following:

I am in receipt of your letter dated 
01/17/05 requesting my opinion regarding 
causes of your prostate cancer.  At this 
time, there is no conclusive evidence 
linking lead based paint with prostate 
cancer.  However, the causes of prostate 
cancer continue to be a very active area 
of research in the oncology field.

According to recent VA examination reports, in August 2005 
and March 2007, as well as the VA outpatient treatment 
records, the most recent of which is dated in December 2008, 
and other private medical evidence, the Veteran has not had a 
recurrence of bladder cancer, metastatic cancer, or any 
current disability as a result of the prostate cancer, status 
post prostatectomy, other than residual incontinence and 
erectile dysfunction.  

At his August 2005 VA examination, the Veteran reported to 
the examiner his assertions regarding the etiology of the 
prostate and bladder cancers.  Physical examination of the 
Veteran was essentially negative.  The diagnosis was status 
post radical retropubic prostatectomy for prostate cancer; 
status post bladder cancer; erectile dysfunction; and, 
occasional stress incontinence.  The examiner opined that it 
was less likely than not that the Veteran's bladder and 
prostate cancer is related to military service.  

In another letter to the Veteran dated in December 2005, Dr. 
Wood stated the following, in pertinent part:

I am in receipt of your letter dated 
12/01/05 regarding the possible 
association between your exposure to 
asbestos in the Navy and your various 
cancers, including prostate cancer, 
bladder cancer, and skin cancer.  It is 
very reassuring to hear that you remain 
cancer free at the present time and that 
your PSA values have been undetectable.  
As I am sure you are well aware from your 
review of the literature, there are 
multiple epidemiologic studies that have 
looked at the role of asbestos and other 
environmental carcinogens and their 
linkage to various malignancies including 
prostate cancer.  While some of these 
studies have definitely shown an 
epidemiologic link between prostate 
cancer and asbestos exposure, these 
studies are troubled by the fact that 
there are multiple factors at work and a 
specific cause and effect relationship 
cannot absolutely be established.  While 
it certainly is reasonable to believe 
that your asbestos exposure may have been 
linked to your development of your 
prostate cancer and other malignancies, I 
cannot say with absolute certainty that 
it absolutely was the cause.  It 
certainly could have been a contributing 
factor, but I believe more research is 
needed in this area to determine the 
exact role that exposure may have played.  

The Veteran continued to submit various articles, discussions 
and research reports detailing the possible toxic effects 
exposure to asbestos, including cancer.  Significantly, these 
research materials do not establish a link between asbestos 
exposure and prostate or bladder cancer per se; but rather, 
they establish a more conclusive link between asbestos 
exposure and diseases and/or cancers of the lung, 
particularly mesothelioma.  

At his personal hearing before a DRO at the RO in August 
2006, the Veteran testified regarding his belief that his 
cancers were a direct result of asbestos and lead based paint 
exposure in the military.  

At a March 2007 VA examination, the Veteran's cancer history 
was reviewed and significant exposure to lead and asbestos 
was essentially conceded by the examiner.  Nevertheless, the 
examiner opined that he had no evidence that prostate or 
bladder cancer were in any way associated with asbestos or 
lead or lead based paint.  

At his March 2009 personal hearing before the undersigned, 
the Veteran submitted additional medical research information 
and articles relating to the toxicity of lead and the effects 
of asbestos exposure.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  VA has, however, established several guidelines 
for compensation claims based on asbestos exposure.  See M21-
1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite, 
Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, 
Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

At the outset, it is conceded that the Veteran was likely 
exposed to asbestos during service.  Moreover, there is no 
reason to doubt the credibility of the Veteran's statements 
regarding his close proximity to the asbestos and lead based 
paint, or the duration of the exposure.  

In addition, it is well-established that lead paint and 
asbestos can have seriously toxic affects on the human body.  
These well-established principles are documented in the many 
volumes of Internet information and research compiled and 
submitted by the Veteran in support of his claim.  

However, these documents do not service as an adequate nexus 
between the Veteran's exposure to lead and asbestos, and his 
bladder and prostate cancers.  The documents discuss lead 
toxicity generally, prostate cancer and bladder cancer 
generally, and the effects of asbestos exposure including 
many illnesses associated with the lungs, such as 
mesothelioma, for example.  Indeed, the submitted evidence 
tends to show a correlation between asbestos exposure and 
diseases of the lungs, and this is not disputed; however, the 
Veteran has never had a disability of the lung, nor does he 
asserts such.  Moreover, none of the information presented 
provides an association between the Veteran's prostate cancer 
and/or bladder cancer, and his in-service exposure to lead 
based paint and/or asbestos.  Moreover, none of the 
literature submitted refers to the Veteran specifically.

As such, this type of evidence is not assigned much weight.  
Further, this type of general evidence does not address the 
facts that are specific to the Veteran's case, in contrast to 
the opinions and correspondence from VA and private doctors.  

Medical treatise evidence, however, can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
In this case, however, the record does not contain an opinion 
of a medical professional linking the Veteran's in-service 
asbestos and lead paint exposure to his bladder or prostate 
cancer.  

Rather, two VA examiners opined that there was no 
relationship between the Veteran's prostate cancer and 
bladder cancer, and his in-service asbestos and/or lead based 
paint exposure.  In addition, although Dr. Wood indicated 
that a link between the two was certainly a possibility, he 
also indicated that he was unable to provide such a nexus 
opinion with certainty.  

Certainly, the Veteran's cancers could have resulted from 
lead based paint exposure or asbestos exposure; however, a 
mere possibility does not provide the necessary nexus to 
warrant service connection, particularly since the weight of 
the evidence is against the claim.  There is no medical 
opinion, with adequate rationale, indicating that it is at 
least as likely as not (at least a 50 percent probability) 
that the bladder and/or prostate cancers were caused by the 
in-service lead based paint exposure or the asbestos 
exposure.  This type of adequate nexus evidence is lacking in 
this case.  

Although the Veteran sincerely believes that his in-service 
exposure to lead based paint and/or his asbestos exposure led 
to his bladder and/or prostate cancer, he is not shown, as a 
lay person, to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran is certainly competent to testify as to symptoms 
such as pain, incontinence and the like, which are easily 
recognizable symptoms that come through senses, however, as a 
lay person, the Veteran is not competent to offer an opinion 
on a matter clearly requiring medical expertise, such as 
opining that his cancers were caused by in-service asbestos 
and/or lead based paint.   See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the Veteran's lay beliefs alone 
can serve to establish any association between the claimed 
disability and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Moreover, the Board's decision may not be based on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).

In sum, the competent medical evidence of record does not 
support the Veteran's belief that the in-service asbestos and 
lead paint exposure caused his bladder and/or prostate 
cancer.  Absent this element, service connection must be 
denied on a direct basis.  The totality of the evidence 
weighs against the claim.

In addition, the criteria for service connection on a 
presumptive basis are not met in this case.  The Veteran did 
not serve in Vietnam during the Vietnam era; thus, he is not 
entitled to the presumption of service connection for 
prostate cancer based on in-service exposure to herbicide 
agents in Vietnam during the Vietnam era.  Similarly, there 
is no indication that the Veteran was exposed to radiation 
during service, nor does the Veteran assert such.  Thus, the 
Veteran is not entitled to the presumption of service 
connection for bladder cancer based on in-service radiation 
exposure.  Likewise, as no malignant tumors were present 
within a year after discharge from service, the Veteran is 
not entitled to the presumption of service connection for 
bladder cancer and/or prostate cancer based on a finding of a 
chronic disability manifested to a compensable degree within 
one year of discharge from service.  38 C.F.R. §§  3.307, 
3.309.

Once again, the Veteran's credibility and sincere beliefs are 
acknowledged; however, there is no basis on which to grant 
this claim.  To some extent, the Veteran appears to be 
raising an argument couched in equity.  While sympathetic to 
the appellant, the Board is nonetheless bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  This case is decided based on the 
application of this law to the pertinent facts.  See Owings 
v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171 (1992) [noting that the Court must interpret 
the law as it exists, and cannot extend benefits out of 
sympathy for a particular claimant].

The preponderance of the evidence is against the claim of 
service connection for bladder cancer and prostate cancer; 
there is no doubt to be resolved; and service connection for 
bladder cancer and prostate cancer is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  



ORDER

The claim of service connection for bladder cancer and 
prostate cancer, to include as secondary to in-service 
asbestos and lead based paint exposure, is denied.  



______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


